Citation Nr: 9923222	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  98-08 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of payment of widow's pension.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to May 1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1998 administrative decision of the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issue on appeal.


REMAND

The United States Court of Appeals for Veterans Claims has 
held that VA has a duty to assist claimants in the 
development of facts pertinent to their claims, under 38 
U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1998), which requires that VA accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  Littke v. Derwinski, 1 Vet.App. 90 (1990).

The Board notes that the veteran's file contains 
contradictory information concerning the appellant's 
representation.  The file contains a VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative, executed in August 1991, which appoints the 
American Red Cross as her representative.  However, it does 
not appear that the American Red Cross received a copy of the 
February 1998 administrative decision being appealed.  The 
evidence shows that the American Red Cross did receive a copy 
of the Statement of the Case.  However, the VA Form 8, 
Certification of Appeal, indicates that the appellant is not 
represented.  Furthermore, the file does not contain a VA 
Form 646, Statement of Accredited Representative in Appealed 
Case.  In addition, there is no indication that the appellant 
has revoked her appointment of the American Red Cross.


The Board feels that the appellant's representative should be 
provided the opportunity to furnish a VA Form 646, Statement 
of Accredited Representative in Appealed Case.

Accordingly, this case is REMANDED for the following 
development:

1.  The appellant's representative, the 
American Red Cross, should be provided 
with any documentation concerning the 
appellant's appeal which they may not 
have received, and should also be 
provided the opportunity to furnish a VA 
Form 646, Statement of Accredited 
Representative in Appealed Case.

2.  Following completion of the 
foregoing, if the decision remains 
adverse to the appellant, in whole or in 
part, she and her representative should 
be furnished a Supplemental Statement of 
the Case and afforded the applicable 
period of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to resolve the appellant's 
desire for representation and to ensure compliance with due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim.  The appellant 
is hereby informed that failure to cooperate with any 
requested development may have an adverse effect upon her 
claim.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


